 328 NLRB No. 781NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Food Objectives Corp. a/k/a All-Pro Vending andInternational Union, United Automobile Aero-space & Agricultural Implement Workers ofAmerica UAW. Case 2ŒCAŒ29891May 27, 1999SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS LIEBMANAND BRAMEOn April 13, 1998, the National Labor Relations Boardissued a Decision and Order,1 inter alia, ordering FoodObjectives Corp. a/k/a All-Pro Vending, the Respondent,to make whole certain of its unit employees for loss of
earnings and other benefits resulting from the Respon-dent™s failure to bargain with the Union about the effectsof its decision to close its facility in North Tarrytown,New York in violation of the National Labor RelationsAct.  On September 17, 1998, the United States Court of
Appeals for the Second Circuit enforced the Board™s Or-der.A controversy having arisen over the amount of back-pay due the discriminatees, on November 19, 1998, theRegional Director for Region 2 issued a compliancespecification and notice of hearing alleging the amount
due under the Board™s Order, and notifying the Respon-dent that it should file a timely answer complying withthe Board™s Rules and Regulations.  Although properly
served with a copy of the compliance specification, the
Respondent failed to file an answer.2By letter dated February 5, 1999, and sent by certifiedmail and regular mail, the Board agent advised the Re-spondent that no answer to the compliance specificationhad been received and that unless an appropriate answer
was filed by February 19, 1999, summary judgment
would be sought.  The letter sent by certified mail was
returned after three attempts.  The Respondent filed no
answer.On April 29, 1999, the General Counsel filed with theBoard a Motion for Summary Judgment, with exhibitsattached.  On April 30, 1999, the Board issued an order
transferring the proceeding to the Board and a Notice to
Show Cause why the motion should not be granted.  The                                                       1 325 NLRB No. 112.2 Although a copy of the compliance specification was served on theRespondent at an address obtained from the West Caldwell, New Jerseyoffice of the United States Postal Service, it was subsequently returnedmarked as ﬁunclaimed.ﬂ  Further attempts to contact the Respondent by
certified mail to advise it of its obligation to answer the specificationmet with similar results.  The Respondent™s failure or refusal to claimcertified mail or to provide for receiving appropriate service cannot
serve to defeat the purposes of the Act.  See Michigan ExpeditingService, 282 NLRB 210 fn. 6 (1986).  A copy of the compliance speci-fication was also served by regular mail and was not returned.Respondent again filed no response.  The allegations inthe motion and in the compliance specification are there-fore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence insupport of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, despitehaving been advised of the filing requirements, has failedto file an answer to the compliance specification.  In the
absence of good cause for the Respondent™s failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.  Ac-cordingly, we conclude that the net backpay due the dis-criminatees is as stated in the compliance specificationand we will order payment by the Respondent of those
amounts to the discriminatees, plus interest accrued onthose amounts to the date of payment.3ORDERThe National Labor Relations Board orders that theRespondent, Food Objectives Corp. a/k/a All-Pro Vend-ing, Newton, New Jersey, its officers, agents, successors,and assigns, shall make whole the individuals named
below, by paying them the amounts following their
names, minus tax withholdings required by Federal and
state laws, plus interest to be computed in the manner set
forth in New Horizons for the Retarded, 283 NLRB 1173(1987):Mary Dickey    $643.00Katherine Dyckman      643.00Santiago Gonzalez      690.00Thomas Green      620.00Mary Minella      626.00Mary Simmons      645.00Luther Boyd      702.00Lavern Pinckney      702.00                 TOTAL $5,271.00                                                       3 The Regional Director reserved the right to amend the specificationto reflect additional amounts that may be owed to the employees. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2   Dated, Washington, D.C.   May 27, 1999John C. Truesdale,                          ChairmanWilma B. Liebman,                        MemberJ. Robert Brame III,                     Member(SEAL)          NATIONAL LABOR RELATIONS BOARD